         Case 3:19-cv-08437-RS Document 16 Filed 03/12/20 Page 1 of 2




 1 Benjamin Heikali (SBN 307466)
   FARUQI & FARUQI, LLP
 2 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 3 Telephone: (424) 256-2884
   Facsimile: (424) 256-2885
 4 E-mail: bheikali@faruqilaw.com
 5 [Additional Attorneys on Signature Page]
 6 Attorney for Plaintiff
 7
 8
 9                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10
     PHILLIP KRIEGER, Individually           )
11   and on Behalf of All Others Similarly   )
     Situated,                               )
12                                           )
                        Plaintiff,           ) Case No. 3:19-cv-8437-RS
13                                           )
           v.                                ) NOTICE OF VOLUNTARY
14                                           ) DISMISSAL
     PATTERN ENERGY GROUP INC.,              )
15   ALAN R. BATKIN, MICHAEL                 )
     MORGAN GARLAND, EDMUND                  )
16   JOHN PHILIP BROWNE, ATRICIA             )
     M. NEWSON, MONA K.                      )
17   SUTPHEN, RICHARD A.                     )
     GOODMAN and DOUGLAS G.                  )
18   HALL,
19                      Defendants.
20
21
22
23
24
25
26
27
28                          NOTICE OF VOLUNTARY DISMISSAL
                                    No. 3:19-cv-8437-RS
          Case 3:19-cv-08437-RS Document 16 Filed 03/12/20 Page 2 of 2




 1         Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil
 2 Procedure that plaintiff Phillip Krieger (“Plaintiff”) voluntarily dismisses his claims in
 3 the captioned action (the “Action”) without prejudice. Because this notice of dismissal
 4 is being filed with the Court before service by defendants of either an answer or a
 5 motion for summary judgment, Plaintiff’s dismissal of the Action is effective upon the
 6 filing of this notice.
 7
 8 Dated: March 12, 2020
 9                                                  Respectfully submitted,

10                                                  FARUQI & FARUQI, LLP
11
                                                    By: /s/ Benjamin Heikali
12                                                  Benjamin Heikali, Bar No. 307466
13                                                  10866 Wilshire Blvd., Suite 1470
                                                    Los Angeles, CA 90024
14 OF COUNSEL:                                      Tel.: (424) 256-2884
15                                                  Fax: (424) 256-2885
   FARUQI & FARUQI, LLP                             Email: bheikali@faruqilaw.com
16 Nadeem Faruqi
17 James M. Wilson, Jr.                             Counsel for Plaintiff
   685 Third Ave., 26th Fl.
18 New York, NY 10017
19 Tel.: (212) 983-9330
   Email: nfaruqi@faruqilaw.com
20 Email: jwilson@faruqilaw.com
21
   Counsel for Plaintiff
22
23
24
25
26
27
                                                1
28                          NOTICE OF VOLUNTARY DISMISSAL
                                    No. 3:19-cv-8437-RS
